Citation Nr: 0300540	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from June 1979 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which denied the veteran's claim of 
entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In March 1999, the Board remanded 
the claim for additional development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran asserts that while on active duty, she was 
restrained during a period of hospitalization, and that 
she was raped during this time; she also asserts that she 
was sexually harassed by servicemen with whom she worked.  

3.  The veteran does not have PTSD attributable to 
military service or to any incident of active duty.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that 
is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA was implemented with the adoption of 
new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA at the time of the 
decision on appeal, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the August 1995 rating decision, 
and the statement of the case (SOC), that the criteria for 
service connection for PTSD had not been met.  See also, 
supplemental statements of the case (SSOC's) dated in 
January 1996, February 1997 and July 2000.  That is the 
key issue in this case, and the rating decision, SOC, and 
SSOC's informed her that evidence of diagnosis and service 
incurrence was needed to substantiate her claim.  See also 
RO's letter to the veteran, dated in May 1999 (notifying 
her of evidence which may substantiate her claim based on 
assault, to include sources other than the veteran's 
service records and evidence of behavior changes); Board's 
letter to the veteran, dated in September 2002 (same).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Based on 
the foregoing, the Board concludes that the appellant has 
been informed of the information and evidence needed to 
substantiate her claim and that VA has complied with its 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as 
service medical records from the National Personnel 
Records Center.  It does not appear that there are any 
identified and relevant treatment records which have not 
been obtained.  The veteran has not asserted that any 
relevant evidence has not been associated with the claims 
file, or that any additional development is required.  The 
appellant has been afforded several examinations involving 
the claimed disability, and an etiological opinion has 
been obtained.  In a letter, dated in June 2002, the 
veteran was provided a copy of a May 2002 VA examination 
report, and she was advised that she had 60 days to 
respond and/or submit additional evidence.  Shortly 
thereafter, a June 2002 brief was submitted by the 
appellant's representative.  In addition, in a letter, 
dated in September 2002, the Board notified the veteran of 
the provisions of the VCAA, to include as codified at 
38 U.S.C.A. § 5103A.  The letter notified her that, 
provided certain prerequisites are met, VA will make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records 
from state or local government agencies, and that VA would 
request records from Federal agencies.  She was told that 
she could submit any relevant evidence in her possession, 
and that it was ultimately her responsibility to provide 
evidence in support of her claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this letter, the Board 
requested that she provide information describing any 
additional evidence that she desired VA to obtain, or that 
she submit any additional evidence she may have, within 30 
days.  There is no record of a reply.  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of her duties to obtain evidence.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  The 
Board further notes that in December 2001 and June 2002, 
the Board advised the veteran that etiological opinions 
had been obtained.  In each case, she was given 60 days to 
respond with argument or evidence.  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.  


II.  Service Connection

A.  Laws and Regulations

The veteran argues that she has PTSD as a result of her 
service.  Her claim includes allegations that she was 
personally and sexually assaulted, as well as sexually 
harassed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement 
to service connection for PTSD will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
In this case, the veteran does not argue, and the 
evidence, including a review of the information contained 
in the veteran's personnel file (DA Form 20) and her 
discharge (DD Form 214), does not show, that she 
participated in combat.  In addition, the claimed 
stressors are not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony 
alone will not be enough to establish the occurrence of 
the alleged stressor.  In such cases, the record must 
contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the 
U.S. Court of Appeals for Veterans Claims (Court) stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In Doran, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted 
to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. 
§ 3.304(f) for "credible supporting evidence" means that 
the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 
147.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus 
evidence is required to fulfill the requirement for 
'credible supporting evidence'", of a claimed stressor and 
that "[a]n opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used 
to establish the occurrence of the stressor," were made in 
the context of discussing PTSD diagnoses other than those 
arising from personal assault.  Id. at 280; see also Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  With regard to personal assault cases, 
the Court pointed out that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id. 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, 5.14c (8), (9)).  The Court has also held that 
these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might 
still establish an inservice stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  
Examples of behavior changes that might indicate a 
stressor are (but not limited to): visits to a medical or 
counseling clinic or dispensary without specific diagnosis 
or specific ailment; changes in performance and 
performance evaluations; increased disregard for military 
or civilian authority; increased interest in tests for 
Human Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely 
on the preponderance of evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, 
secondary evidence which documents such behavior changes 
may require interpretation in relationship to the medical 
diagnosis by a VA neuropsychiatric physician."  

The Court in Patton noted that the manual improperly 
appeared to require that the existence of the in-service 
stressor be shown by a preponderance of evidence.  Any 
such requirement would be inconsistent with the so called 
equipoise doctrine where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against 
the claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may 
submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3).  

Finally, the Board notes that the veteran filed her claim 
in June 1995.  Claims for service connection for PTSD are 
evaluated in accordance with the criteria set forth in 
38 C.F.R. 3.304(f).  During the pendency of the veteran's 
appeal, amendments to those criteria became effective on 
March 7, 1997, see 64 Fed. Reg. 32,807 (1999), and on 
March 7, 2002.  See 67 Fed. Reg. 10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
the version of the law most favorable to the appellant 
applies unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of 
PTSD.  Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing 
PTSD in accordance with  38 C.F.R. § 4.125(a).  In 
addition, in 1996 VA adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 
38 C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of her claim.  
Further development of this issue would only result in 
needless delay and impose further burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that 
such development is to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

B.  Analysis

As an initial matter, the Board finds that the record 
shows that the veteran's statements regarding her 
stressors are inconsistently reported and described to 
such a degree that she is not considered to be a credible 
historian.  For example, the veteran's claim is based, in 
part, on allegations that she was sexually assaulted 
during service.  However, a review of four examination 
reports shows that there is no report of being sexually 
assaulted during service whatsoever.  See July 1995 VA 
PTSD examination report; August 1995 report from Nannetta 
M. Rowe, L.P.C., L.M.F.T.; November 1995 psychiatric 
consultation report from Alzira F. Vaidya, M.D.; October 
1999 VA hospital report.  In this regard, the July 1995 VA 
PTSD examination report indicates that she stated that she 
had no clear memory of her inservice hospitalizations.  
Specifically, although she stated that she had been kept 
in a locked room and restrained while in the hospital, the 
examiner noted that, "She is unclear about what it is that 
they did to her but she did also anticipate that she might 
be harmed."  Similarly, Ms. Rowe's August 1995 report 
describes the claimed stressor(s) as being "hurt in the 
truck accident; denied rights; placed in the psychiatric 
ward' and released because at the time the Army had no 
diagnosis for fibromyalgia?"  The first clear allegation 
of an inservice sexual assault is found in the July 1998 
VA PTSD examination report.  This allegation therefore 
comes over three years after she filed her claim (in June 
1995), and almost three years after her claim was denied 
(in August 1995).  In addition, although her claim is 
based, in part, on her allegations of sexual harassment 
during service, she did not report being sexually harassed 
in either a July 1998 VA PTSD examination report, or in 
her responses to a VA PTSD questionnaire, received in June 
1999 (with accompanying attachments).  Furthermore, when 
describing the claimed sexual harassment, in one case she 
asserted that she had been sexually harassed by five 
officers who made sexual remarks to her and touched her 
inappropriately.  See November 1995 psychiatric report 
from Dr. Vaidya.  However, in another instance, she 
described the alleged harassment as coming from five 
sergeants, and the only detail provided was that one of 
the sergeants had made a pass at her.  See May 2002 PTSD 
examination report.  The Board further points out that, as 
discussed infra, it has determined that the preponderance 
of the evidence is against the claim that the veteran was 
personally or sexually assaulted, or sexually harassed, 
during service.  Based on the foregoing, the Board finds 
that the veteran is not a credible historian.

1.  PTSD Claimed as Due to Personal Assault

A review of the veteran's written testimony, and a July 
1998 VA PTSD examination report, shows that she asserts 
that she was repeatedly raped over the course of several 
weeks while hospitalized in 1979.  She stated that she was 
often locked in her room and told that it was for her own 
safety as she was the only woman on the ward, and that at 
times she was restrained.  She asserted that she reported 
the incident(s), but that she was told that she was 
hallucinating.  In a statement received in June 1999, she 
stated that she had withdrawn her complaints after a 
transfer she desired had been rejected.  See also May 2002 
VA PTSD examination report.

Service and service medical records show that the veteran 
was hospitalized for about four days in early November 
1979 with complaints of a loss of feeling in both lower 
limbs.  Hypnotherapy successfully alleviated most of her 
symptoms, but it was noted that she "chooses to maintain" 
her low back pain as a reminder of her need for 
psychotherapy.  No organic etiology could be found, and 
she was referred to a mental health clinic.  She was also 
hospitalized from December 10, 1979 to January 9, 1980 
with complaints of partial right hemiparesis.  The final 
diagnoses were hysterical neurosis, conversion type, 
acute, manifested by loss of use of lower extremities 
without organic pathology being determined, resolved.  She 
was also diagnosed with a hysterical personality disorder, 
and an adjustment reaction to adult life, manifested 
primarily by anxiety and depression.  A report of mental 
status evaluation, dated in December 1979, shows that the 
veteran was found to be free of mental illness, but was 
found to have problems which arose from "deeply ingrained, 
habitual, maladaptive patterns of response, representing 
an outgrowth of her underlying personality structure."  
There is no allegation of personal or sexual assault in 
the service medical records.  Documents dated in December 
1979 show that she agreed to be discharged, and that she 
had an inability to adapt socially or emotionally.  
Service medical records also show complaints of 
"interpersonal difficulties" with fellow male soldiers, to 
include feeling "sexually threatened, " and that on one 
occasion she stated that she had heard a rumor that she 
would be raped if she went on a field exercise.  

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence linking the 
veteran's PTSD to a verified inservice stressor.  In this 
case, despite VA's efforts, there has been no verification 
of the claimed stressors.  The Board therefore finds that 
the claimed stressors pertaining to personal assault 
(i.e., being restrained) and sexual assault (rape) have 
not been verified, and that the preponderance of the 
evidence weighs against the claim.  

Initially, the Board notes that service medical records do 
not indicate that the veteran was ever locked in her 
hospital room, or restrained at any time.  In addition, 
although the Board has searched the record for the various 
types of evidence which may be evidence of a personal or 
sexual assault, such as evidence of behavioral changes, or 
treatment for physical conditions consistent with the 
claim, the evidence does not support her claim.  There is 
no mention in any of the veteran's service records, or 
service medical records, of a complaint of a rape or 
assault, to include being restrained.  As for treatment 
for physical conditions, the service medical records do 
not contain any indication of treatment for such things as 
contusions or lacerations consistent with a sexual 
assault.  In this regard, service medical records show 
that the veteran was hospitalized on two occasions during 
her six months of service, with complaints that included 
low back pain and a loss of use of the lower extremities.  
No organic etiology was found for her complaints (the 
Board notes that the veteran has been granted service 
connection for cervical and low back disorders, however, 
these disorders were associated with a fall on the 
confidence course and a motor vehicle accident, and are 
therefore not probative evidence of an assault).  Her 
final diagnoses were hysterical neurosis, conversion type, 
acute, manifested by loss of use of lower extremities with 
no organic pathology being determined, resolved, 
hysterical personality disorder, and an adjustment 
reaction to adult life, manifested primarily by anxiety 
and depression.  The Board further notes that, in a 
statement, received in June 1999, the veteran reported 
that she had withdrawn her allegations of rape prior to 
separation from service.  Finally, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to personal or sexual assaults during service, 
these reports suffer from a number of deficiencies, to 
include being based on an oral history as provided by the 
veteran, without a review of the veteran's claims file or 
any other detailed and reliable medical history, see Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 
Vet. App. 177, 180 (1993), and/or being unaccompanied by a 
rationalized explanation or citation to clinical findings.  
The Board finds that they do not outweigh the evidence 
which shows that the veteran was not physically or 
sexually assaulted during her service.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran was 
personally or sexually assaulted during service, and that 
the claim for PTSD on this basis must be denied.  

2.  PTSD Claimed as Due to Sexual Harassment

A review of the veteran's written testimony, and her 
examination reports, shows that she asserts that she was 
harassed by five sergeants, and that she was harassed 
while driving a truck at Ft. Campbell, Kentucky.  In one 
case, she asserted that she had been sexually harassed by 
five officers who made sexual remarks to her and touched 
her inappropriately.  See November 1995 psychiatric report 
from Dr. Vaidya.  In another instance, she described the 
alleged harassment as coming from five sergeants.  The 
only detail provided was that one of the sergeants had 
made a pass at her.  See May 2002 VA PTSD examination 
report.

In addition to the previously discussed service medical 
records, see Part II.B.1., infra, the veteran's service 
medical records include a November 1979 report, which 
shows that the veteran stated that she had heard a rumor 
that she would be raped if she went on a field exercise.  
Another report, also dated in November 1979, shows that 
she stated that she felt "sexually threatened by the men 
she works with, as she is the only female driver."  A 
January 1980 "narrative summary" shows that she reported 
"interpersonal conflicts with her male coworkers at duty."  

The post-service medical evidence includes VA outpatient 
treatment, hospital and examination reports, dated between 
1985 and 2002, and reports from private health care 
providers, dated between 1995 and 2000.  These reports 
contain diagnoses that include PTSD, major depression, 
dysthymia, bipolar disorder and various personality 
disorders.  

In September 2001, the Board requested a medical expert 
opinion.  In response, the Board received a report from 
David L. Garver, M.D., dated in October 2001, in which Dr. 
Garver noted that the veteran had a history of multiple 
episodes of rape and incest prior to enlistment, and that 
she had received a number of diagnoses in the depressive 
and anxiety spectrum.  He further stated, "The file 
indicates that events allegedly taking place during 
service (abuse by sergeant, being tied down and raped in 
hospital, hearing colleagues talking about raping her) are 
completely undocumented in the record."  However, he 
stated that there were inadequate descriptions of current 
symptoms to make any diagnosis, and that he therefore 
could not offer an opinion.   

In February 2002, the Board requested that the veteran be 
examined, and that an expert medical opinion be obtained.  

In response, the Board received a VA PTSD examination 
report, dated in May 2002.  This report shows that the 
veteran asserted that she had been raped while in a 
hospital during service, after she fell off of a truck.  
She further asserted that she had been tied down during 
this time, "because she was having difficulty by getting 
up off the bed and then falling because she couldn't 
walk."  She reported a childhood history being raped over 
a period of several years, and physical abuse from her 
biological father's second wife.  The veteran alleged that 
she had been harassed by five sergeants, and the examiner 
wrote that, "This incident is not an important dramatic 
event in her life."  She stated that one of the sergeants 
had made a pass at her.  She also alleged that she had 
been harassed while driving a truck at Ft. Campbell, but 
that "she didn't pay much attention to it," and "it was 
not too big of a deal for her."  The Axis I diagnosis was 
PTSD.  The examiner stated that it was likely that the 
veteran had PTSD prior to her service, but that it was in 
remission at the time she entered the service.  He further 
stated that the veteran marginally met the DSM-IV criteria 
for PTSD, that the veteran had reported a history of 
sexual and physical abuse prior to service, and that she 
minimized the importance of the alleged inservice sexual 
harassment on her.  He concluded that the sexual 
harassment stressor was not sufficient to account for the 
veteran's current PTSD symptoms, or to have significantly 
aggravated them.  

The Board has searched the claims file for the various 
types of evidence which may be evidence of sexual 
harassment, such as evidence of behavioral changes, and 
finds that the evidence does not support her claim.  See 
also October 2001 statement from Dr. Garver (stating that 
the claimed events allegedly taking place during service 
were completely undocumented in the record).  Although the 
veteran reported subjective feelings of harassment during 
service, there is absolutely no objective evidence to 
support her claim that she was harassed.  The Board 
further points out that the May 2002 VA PTSD examination 
report appears to indicate that the examiner treated the 
sexual harassment stressors as verified.  However, he 
concluded that the sexual harassment stressors were not 
sufficient to account for the veteran's current PTSD 
symptoms, or to have significantly aggravated them.  Based 
on the foregoing, the Board finds that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD due to sexual harassment during service, and that the 
claim for PTSD on this basis must be denied.  

In reaching this decision, the Board has considered the 
various diagnoses of PTSD in the claims file.  However, 
none of these diagnoses contain a rationalized opinion 
attributing the veteran's PTSD, in whole or in part, to 
sexual harassment during service.  In this regard, to the 
extent that Dr. Vaidya's opinion could be read as 
indicating that the veteran may have PTSD at least in part 
due to sexual harassment during service, she does not 
clearly state this.  Also, there is no indication that she 
reviewed the veteran's claims file or any other detailed 
and reliable medical history, and as previously stated, 
the Board has determined that the evidence does not 
support the veteran's claim that she was sexually 
harassed.  The Board therefore finds that this report does 
not outweigh the evidence which shows that the veteran 
does not have PTSD due to sexual harassment during her 
service.  

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence linking the 
veteran's PTSD to a verified inservice stressor.  In this 
case, despite VA's efforts, there has been no verification 
of the claimed stressors.  The Board therefore finds that 
the claimed stressors pertaining to sexual harassment have 
not been verified, and that the preponderance of the 
evidence weighs against the claim that the veteran has 
PTSD due to sexual harassment during her service.  


III.  Conclusion

In reaching this decision, the Board has considered the 
written testimony of the appellant.  However, her 
statements are not competent evidence of a diagnosis, nor 
are they competent evidence of a nexus between the claimed 
condition and her service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Accordingly, the veteran's claim for service 
connection for PTSD must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for PTSD is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

